                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                                  :
 DERRICK MATHIS,                                  : CIVIL ACTION
                                                  :
               Plaintiff,                         :
                                                  :
                      v.                          : No. 18-4798
                                                  :
 ATTORNEY FOR MRS. HINES,                         :
 ET AL.,                                          :
                                                  :
               Defendants.                        :
                                                  :

       AND NOW, this 29th day of November, 2018, upon consideration of pro se Plaintiff

Derrick Mathis’s renewed Motion for Leave to Proceed In Forma Pauperis (Doc. No. 6),

Amended Complaint (Doc. No. 7), and Motion (Doc. No. 3), it is ORDERED that:

       1. Leave to proceed in forma pauperis is GRANTED.

       2. The Amended Complaint is DEEMED filed.

       3. The Clerk of Court is DIRECTED to amend the docket to reflect that the named

          Defendants are: (1) Wells Fargo Corp.; (2) Mrs. Jill Manuel-Coughlin; (3) Mr. Harry

          Reese; (4) Mrs. Leesa Whitt- Potter; and (5) Mrs. Deb Bender.

       4. The Amended Complaint is DISMISSED without prejudice for the reasons stated in

          the Court’s Memorandum.

       5. Mathis is given leave to file a second amended complaint within thirty (30) days of

          the date of this order in the event he can state a plausible claim for relief against a

          proper defendant. If Mathis files a second amended complaint, he shall identify all

          the defendants in the caption of the second amended complaint and describe in detail

          the basis for his claims against each defendant. Any second amended complaint shall
   include all of the claims that Mathis seeks to pursue in this action without relying on

   or referring to other pleadings or exhibits filed in this matter. Upon the filing of a

   second amended complaint, the Clerk of Court shall not make service until so

   ORDERED.

6. The Clerk of Court is DIRECTED to send Mathis a blank copy of this Court’s

   current standard form to be used by a pro se litigant filing a civil action bearing the

   above-captioned civil action number. Mathis may use this form to prepare his second

   amended complaint.

7. Mathis’s Motion (Doc. No. 3) is DENIED.

8. If Mathis fails to file a second amended complaint in accordance with this Order, his

   case may be dismissed for failure to prosecute without further notice.




                                              BY THE COURT:


                                              /s/ Mitchell S. Goldberg

                                              ___________________________________
                                              MITCHELL S. GOLDBERG, J.




                                         2
